EXHIBIT 10.1

 

 

AMENDMENT NO. 4 TO

PROMISSORY NOTE AND BUSINESS LOAN AGREEMENT

 

        BORROWER:

CarePayment Technologies, Inc.

5300 Meadows Road, Suite 400

Lake Oswego, OR 97035

Telephone: (503) 419-3530

LENDER:

Aequitas Commercial Finance, LLC 5300 Meadows Road, Suite 400

Lake Oswego, OR 97035

Telephone: (503) 419-3500

       

 

Principal Amount (As Amended): $8,000,000

 

Date of Note and Loan Agreement: September 29, 2011 Date of Amendment: December
20, 2012

 

CarePayment Technologies, Inc. ("Borrower”) and Aequitas Commercial Finance, LLC
(“Lender”) hereby agree to execute this Amendment No. 4 (this "Amendment") dated
effective December 20, 2012 (the “Effective Date”) to that certain Promissory
Note dated September 29, 2011 (as amended, the "Note") and that certain Business
Loan Agreement dated September 29, 2011 (as amended, the “Loan Agreement”)
(collectively, the “Loan”). As of the Effective Date, the maximum principal
balance of the Loan was $6,000,000 and the current principal balance as drawn is
$5,931,000.00.

 

1. DEFINITIONS. All capitalized terms not specifically defined in this Amendment
shall have the meanings ascribed to them in the Loan Agreement.

 

2. PRINCIPAL AMOUNT. Section 1 of the Note is hereby amended in its entirety to
read as follows:

 

"PROMISE TO PAY. CarePayment Technologies, Inc., an Oregon corporation
(“Borrower”), promises to pay to the order of Aequitas Commercial Finance, LLC,
an Oregon limited liability company (“Lender”), in lawful money of the United
States of America, the principal amount of up to Eight Million and 00/100
Dollars ($8,000,000.00), or so much thereof as has been borrowed and is
outstanding, together with interest on the unpaid principal balance from the
date of disbursement until paid in full. Borrower will pay Lender at Lender’s
address shown above or at such other place as Lender may designate in writing."

 

3. LOAN AGREEMENT. All references in the Loan Agreement to the maximum principal
balance of $6,000,000.00 are hereby changed to read as the maximum principal
balance of $8,000,000.00.

 

4. INTEREST RATE. Effective as of January 1, 2013, the interest rate referenced
in Section 2(a) of the Loan Agreement and Section 4 is hereby decreased from
12.5% to 11.5%.

 

5. NO OTHER CHANGES. All other terms and conditions of the Loan not specifically
amended by this Amendment shall remain unchanged and in full force and effect.

 

[Signature page follows] 



 

 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 



BORROWER: LENDER:     CAREPAYMENT TECHNOLOGIES, INC. AEQUITAS COMMERCIAL
FINANCE, LLC   By: Aequitas Capital Management, Inc., its Manager     By: /s/
Patricia J. Brown By: /s/ Olaf Janke Name:  Patricia J. Brown Name: Olaf Janke
Title: Chief Financial Officer Title: Senior Vice President, Finance





 

